DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Charles Gray on February 11, 2022.

The application has been amended as follows:

In the Claims:

Claim 11 (Rejoined-Currently Amended).
A driving method of a display panel, which is applied to the display panel, wherein the display panel comprises:

wherein the pixel unit layer comprises a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units comprises a main pixel region and a sub-pixel region, along a direction facing away from the substrate, the main pixel region comprises a first electrode, an organic light-emitting layer and a second electrode in turn, and the sub-pixel region comprises a third electrode and a fourth electrode in turn;
wherein the first electrode is disposed in a same layer as the third electrode, the second electrode is disposed in a same layer as the fourth electrode, and the main pixel region is insulated from the sub-pixel region; and
wherein the electrochromic layer is electrically connected to the second electrode and the fourth electrode separately;
wherein the electrochromic layer comprises a plurality of electrochromic blocks disposed in one-to-one correspondence with the plurality of pixel units, a vertical projection of each of the plurality of electrochromic blocks onto the substrate covers the main pixel region of a respective one of the plurality of pixel units, and the each of the plurality of electrochromic blocks is electrically connected to the second electrode and the fourth electrode of a respective pixel unit; and
wherein the display panel further comprises fifth electrodes, wherein the fifth electrodes are disposed on one surface of the electrochromic layer facing away from the substrate and each of the fifth electrodes is electrically connected to a respective one of a plurality of electrochromic blocks, and in a plane parallel to the substrate, each 
wherein the method comprises:
in condition that the main pixel region of the each of the plurality of pixel units is in a light- emitting state, controlling a first electric field generated between [[a]] the second electrode and [[a]] the fourth electrode of the each of the plurality of pixel units so that the electrochromic layer has a first transmittance; and
in condition the main pixel region of the each of the plurality of pixel units is in a non-light- emitting state, controlling a second electric field generated between the second electrode and the fourth electrode of the each of the plurality of pixel units so that the electrochromic layer has a second transmittance, wherein the first transmittance is greater than the second transmittance.

Claims 12-13 (Rejoined).

Claim 14 (Rejoined-Currently Amended).
The driving method of claim 11, further comprising:
in condition that an environment brightness of the display panel is lower than a first brightness threshold, controlling the first electric field generated between the second electrode and the fourth electrode of the each of the plurality of pixel units so that the electrochromic layer has the first transmittance; and
 threshold.

Election/Restrictions
Claims 1-2 and 5-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-14, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 03, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Examiner acknowledges the amendment to the title filed on January 28, 2022. The objection to specification in previous Office Action filed on November 10, 2021 is hereby withdrawn.

Allowable Subject Matter
Claims 1-2 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1, 10, and 11, in particular, the display panel further comprises fifth electrodes, wherein the fifth electrodes are disposed on one surface of the electrochromic layer facing away from the substrate and each of the fifth electrodes is electrically connected to a respective one of a plurality of electrochromic blocks, and in a plane parallel to the substrate, each of a plurality of fifth electrodes covers the respective one of the plurality of electrochromic blocks, extends to the sub-pixel region and is electrically connected to the fourth electrode. Therefore, claims 1, 10, and 11 are allowable. Accordingly, claims 2 and 5-9 are allowable as they depend upon claim 1; and claims 12-14 are allowable as they depend upon claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.